DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites claim limitations “perform a discard decision …; schedule the packet for the transmission …”. It is unclear how to schedule a packet if it is discarded according to the discard decision since a discarded packet cannot be scheduled for the transmission.
Independent claims 18, 19 and 30 are rejected because each of them has the same problem as claim 1.
Dependent claims are rejected because each of them has the same problem as the corresponding independent claim.
To continue prosecution on merit, the claims is interpreted as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1 (ZTE R2-2007312, NPL dated 2/10/22, 7 pages).
For claim 1, D1 discloses an apparatus for wireless communication at a first Integrated Access and Backhaul (IAB) node (Section 2.1.1, 2nd para “the IAB node may prioritize the backhaul traffic from BH RLC channel over access traffic from UE DRB”), comprising: 
a memory (the memory of the IAB node); and 
at least one processor (the processor of the IAB node) coupled to the memory, the memory and the at least one processor configured to: 
receive a first delay parameter and a second delay parameter associated with a packet, the first delay parameter being associated with a discard determination for the packet (Section 2, particularly pages 2-3, including Proposal 1-3 for discard time, such as the para under the bullet “Packet discard on intermediate IAB node”, “for the QoS information associated with BH RLC channels, the PDB defines the upper bound for the time that a packet may be delayed between the gNB-DU and its child IAB-MT. This assumes that donor CU could roughly estimate the per hop PDB for a given BH RLC channel. Based on this observation, it is possible for donor CU to configure the discard timer for BH RLC channels. The packet discard operation at IAB node could be performed at BAP entity. To be specific, IAB MT could be configured with discard timer associated with BH RLC channel for UL backhaul traffic. When IAB MT receives the data packet from upper layer or child IAB node, IAB MT could start a discardTimer associated with this data packet. Suppose the data packet has not successfully transmitted to parent IAB node when the discardTimer expires, the BAP entity shall discard the data packet. In addition to the data packet discard operation for UL backhaul traffic, the packet discard operation for DL backhaul traffic may also be considered. It means that IAB DU/donor DU could also be configured with the discard timer associated with BH RLC channel for DL backhaul traffic”) and the second delay parameter being associated with scheduling the packet for transmission (Section 2, including Proposal 4-8, the two paragraphs under the bullet “Latency aware routing”, such as “one hop latency per BH RLC channel is more accurate for making routing decisions … Upon receiving the one hop latency per BH RLC channel info from IAB MT/DU, donor CU could estimated the latency for different routing paths. Suppose donor CU need to set up a set of BH RLC channels along a candidate routing path to support a new UE DRB. Donor CU may use the one hop latency report of existing BH RLC channels with similar  priority along the candidate routing path to estimate the potential latency. If no such one hop latency info is available, donor CU may initially configure the routing path without considering the PDB. Meanwhile, donor CU may configure the IAB node along the routing path to measure and report the one hop latency. After the donor CU collects the latency info, donor CU may reconfigure the routing path associated with the UE DRB if necessary”); 
perform a discard decision based on the first delay parameter associated with the packet (Section 2, particularly pages 2-3, including Proposal 1-3 for discard time, such as the para under the bullet “Packet discard on intermediate IAB node”, “for the QoS information associated with BH RLC channels, the PDB defines the upper bound for the time that a packet may be delayed between the gNB-DU and its child IAB-MT. This assumes that donor CU could roughly estimate the per hop PDB for a given BH RLC channel. Based on this observation, it is possible for donor CU to configure the discard timer for BH RLC channels. The packet discard operation at IAB node could be performed at BAP entity. To be specific, IAB MT could be configured with discard timer associated with BH RLC channel for UL backhaul traffic. When IAB MT receives the data packet from upper layer or child IAB node, IAB MT could start a discardTimer associated with this data packet. Suppose the data packet has not successfully transmitted to parent IAB node when the discardTimer expires, the BAP entity shall discard the data packet. In addition to the data packet discard operation for UL backhaul traffic, the packet discard operation for DL backhaul traffic may also be considered. It means that IAB DU/donor DU could also be configured with the discard timer associated with BH RLC channel for DL backhaul traffic”); and 
schedule the packet for the transmission to a second IAB node or a user equipment (UE) using the second delay parameter associated with the packet (Section 2, including Proposal 4-8, the two paragraphs under the bullet “Latency aware routing”, such as “one hop latency per BH RLC channel is more accurate for making routing decisions … Upon receiving the one hop latency per BH RLC channel info from IAB MT/DU, donor CU could estimated the latency for different routing paths. Suppose donor CU need to set up a set of BH RLC channels along a candidate routing path to support a new UE DRB. Donor CU may use the one hop latency report of existing BH RLC channels with similar priority along the candidate routing path to estimate the potential latency. If no such one hop latency info is available, donor CU may initially configure the routing path without considering the PDB. Meanwhile, donor CU may configure the IAB node along the routing path to measure and report the one hop latency. After the donor CU collects the latency info, donor CU may reconfigure the routing path associated with the UE DRB if necessary”; Note that Examiner interprets schedule the packet when the discard decision determines the packet is not discarded).
For claim 19, D1 discloses an apparatus of wireless communication at a central unit (CU) of an integrated access and backhaul (IAB) network (Figure 1(b), “Donor CU” for IAB network ), comprising: a memory; and at least one processor coupled to the memory, the memory and the at least one processor configured to: 
indicate, to an IAB node, a first delay parameter for determining whether to discard a packet and a second delay parameter for scheduling the packet (Section 2, particularly pages 2-3, including Proposal 1-3 for discard time, such as the para under the bullet “Packet discard on intermediate IAB node”, “for the QoS information associated with BH RLC channels, the PDB defines the upper bound for the time that a packet may be delayed between the gNB-DU and its child IAB-MT. This assumes that donor CU could roughly estimate the per hop PDB for a given BH RLC channel. Based on this observation, it is possible for donor CU to configure the discard timer for BH RLC channels. The packet discard operation at IAB node could be performed at BAP entity. To be specific, IAB MT could be configured with discard timer associated with BH RLC channel for UL backhaul traffic. When IAB MT receives the data packet from upper layer or child IAB node, IAB MT could start a discardTimer associated with this data packet. Suppose the data packet has not successfully transmitted to parent IAB node when the discardTimer expires, the BAP entity shall discard the data packet. In addition to the data packet discard operation for UL backhaul traffic, the packet discard operation for DL backhaul traffic may also be considered. It means that IAB DU/donor DU could also be configured with the discard timer associated with BH RLC channel for DL backhaul traffic”); and 
send the packet for transmission to a user equipment (UE) via one or more IAB nodes including the IAB node (Section 2, including Proposal 4-8, the two paragraphs under the bullet “Latency aware routing”, such as “one hop latency per BH RLC channel is more accurate for making routing decisions … Upon receiving the one hop latency per BH RLC channel info from IAB MT/DU, donor CU could estimated the latency for different routing paths. Suppose donor CU need to set up a set of BH RLC channels along a candidate routing path to support a new UE DRB. Donor CU may use the one hop latency report of existing BH RLC channels with similar priority along the candidate routing path to estimate the potential latency. If no such one hop latency info is available, donor CU may initially configure the routing path without considering the PDB. Meanwhile, donor CU may configure the IAB node along the routing path to measure and report the one hop latency. After the donor CU collects the latency info, donor CU may reconfigure the routing path associated with the UE DRB if necessary”; Note that Examiner interprets schedule the packet when the discard decision determines the packet is not discarded).
Independent claim 18 is rejected because it is a method performed by the apparatus of claim 1 and has the same subject matter.
Independent claim 30 is rejected because it is a method performed by the apparatus of claim 19 and has the same subject matter.
As to claim 2, D1 discloses claim 1, wherein the memory and the at least one processor are configured to schedule the packet for the transmission to the second IAB node using the second delay parameter associated with the packet including prioritization of the transmission of the packet relative to multiple radio link control (RLC) channels (Section 2, such as page 3 “the data packets from different BH RLC channel are usually associated with different priorities and therefore got different scheduling treatments, which also result in different latencies” in view of FIGs. 1 and 2).
As to claim 3, D1 discloses claim 2, wherein the multiple RLC channels include one or more backhaul RLC channels and one or more access RLC channels (Section 2, such as page 3 “the data packets from different BH RLC channel are usually associated with different priorities and therefore got different scheduling treatments, which also result in different latencies” in view of FIGs. 1 and 2).
As to claims 4 and 21, D1 discloses claims 1 and 19, wherein the discard decision is based on whether a latency of the packet exceeds the first delay parameter (Section 2, such as page 3 “one hop latency per BH RLC channel is more accurate for making routing decisions” in view of FIGs. 1 and 2).
As to claims 5 and 22, D1 discloses claims 4 and 21, wherein the latency corresponds to the latency between a distributed unit (DU) of the first IAB node and a child node scheduled by the first IAB node for a single hop (Section 2, such as page 3 ““one hop latency per BH RLC channel is more accurate for making routing decisions” in view of FIGs. 1(b) and 2 that show DU of IAB node).
As to claims 6 and 23, D1 discloses claims 4 and 21, wherein the latency comprises the latency of one or more hops prior to the first IAB node (Section 2, such as page 2 “Observation 2: For IAB network, the time delayed for multi-hop data forwarding should be taken into account for the PDB guarantee”).
As to claims 7 and 24, D1 discloses claims 6 and 21, wherein the latency for the packet is based on a time stamp in a header of the packet (Section 2, such as suggested by the para above FIG. 2 “Suppose IAB node 4 receive a data packet from IAB node 3 MT and the data packet is to be forwarded to donor DU, the BAP Routing ID included in the BAP header indicates the routing path towards next hop IAB node 5. Suppose the IAB node 4 detects that the original path associated with the data packet could no longer satisfy the PDB requirement of the data packet, IAB node 4 may check if other backup path could satisfy the PDB requirement and then deliver the data packet to the backup path, for example, the routing path towards next hop IAB node 6. As we can see, latency aware packet re-routing could quickly adapt to the congestion/channel fluctuation and thus guarantee the latency requirement in IAB network” in view of FIG. 2).
As to claims 8 and 25, D1 discloses claims 7 and 24, wherein the time stamp is included in a backhaul adaptation protocol (BAP) layer header (Section 2, such as suggested by the para above FIG. 2 “Suppose IAB node 4 receive a data packet from IAB node 3 MT and the data packet is to be forwarded to donor DU, the BAP Routing ID included in the BAP header indicates the routing path towards next hop IAB node 5. Suppose the IAB node 4 detects that the original path associated with the data packet could no longer satisfy the PDB requirement of the data packet, IAB node 4 may check if other backup path could satisfy the PDB requirement and then deliver the data packet to the backup path, for example, the routing path towards next hop IAB node 6. As we can see, latency aware packet re-routing could quickly adapt to the congestion/channel fluctuation and thus guarantee the latency requirement in IAB network” in view of FIG. 2).
As to claim 9, D1 discloses claim 7, wherein the latency is based on reception of the packet at the first IAB node (Section 2, such as suggested by the para above FIG. 2 “Suppose IAB node 4 receive a data packet from IAB node 3 MT and the data packet is to be forwarded to donor DU, the BAP Routing ID included in the BAP header indicates the routing path towards next hop IAB node 5. Suppose the IAB node 4 detects that the original path associated with the data packet could no longer satisfy the PDB requirement of the data packet, IAB node 4 may check if other backup path could satisfy the PDB requirement and then deliver the data packet to the backup path, for example, the routing path towards next hop IAB node 6. As we can see, latency aware packet re-routing could quickly adapt to the congestion/channel fluctuation and thus guarantee the latency requirement in IAB network” in view of FIG. 2).
As to claim 10, D1 discloses claim 6, wherein the latency includes the latency of a current hop provided by the first IAB node (Section 2, such as suggested by the para above FIG. 2 “Suppose IAB node 4 receive a data packet from IAB node 3 MT and the data packet is to be forwarded to donor DU, the BAP Routing ID included in the BAP header indicates the routing path towards next hop IAB node 5. Suppose the IAB node 4 detects that the original path associated with the data packet could no longer satisfy the PDB requirement of the data packet, IAB node 4 may check if other backup path could satisfy the PDB requirement and then deliver the data packet to the backup path, for example, the routing path towards next hop IAB node 6. As we can see, latency aware packet re-routing could quickly adapt to the congestion/channel fluctuation and thus guarantee the latency requirement in IAB network” in view of FIG. 2).
As to claims 11 and 26, D1 discloses claims 1 and 20, wherein the first delay parameter is larger than the second delay parameter (Section 2, such as page 3 “gNB might estimate the Tng and Tf1 based on implementation and then configure the discardTimer with a value that is lower than (PDB – Tng– Tf1)”; also, this is inherent true because if not, all the delayed packets according to second delay parameter would be discarded without being scheduled).
As to claims 12 and 27, D1 discloses claims 1 and 20, wherein the first delay parameter is based on a packet delay budget (PDB) between a user plane function and the UE reduced by a core network packet delay budget (Section 2, such as suggested by the para above FIG. 2 “Suppose IAB node 4 receive a data packet from IAB node 3 MT and the data packet is to be forwarded to donor DU, the BAP Routing ID included in the BAP header indicates the routing path towards next hop IAB node 5. Suppose the IAB node 4 detects that the original path associated with the data packet could no longer satisfy the PDB requirement of the data packet, IAB node 4 may check if other backup path could satisfy the PDB requirement and then deliver the data packet to the backup path, for example, the routing path towards next hop IAB node 6. As we can see, latency aware packet re-routing could quickly adapt to the congestion/channel fluctuation and thus guarantee the latency requirement in IAB network” in view of FIG. 2).
As to claim 13, D1 discloses claim 1, wherein the first delay parameter and the second delay parameter are from a donor central unit (CU) (Section 2, such as “donor CU” in view of FIGs. 1 and 2).
As to claims 14 and 28, D1 discloses claims 13 and 27, wherein the second delay parameter comprises a backhaul radio link control (RLC) packet delay budget (PDB) (Section 2, such as page 1 “According to TS 23.501, each QoS flow is associated with the 5QI value which defines the Packet Delay Budget (PDB). PDB defines the upper bound for the time that a packet may be delayed between the UE and the UPF. The PDB is used to support the configuration of scheduling and link layer functions (e.g. the setting of scheduling priority weights and HARQ target operating points). For a delay critical GBR QoS flows, a packet delayed more than PDB is counted as lost if the transmitted data burst is less than Maximum Data Burst Volume within the period of PDB and the QoS flow is not exceeding the GFBR” and page 3 “the data packets from different BH RLC channel are usually associated with different priorities and therefore got different scheduling treatments, which also result in different latencies” in view of FIGs. 1 and 2) indicated in an F1-AP message (suggested by (Section 2, such as page 3 “gNB might estimate the Tng and Tf1 based on implementation and then configure the discardTimer with a value that is lower than (PDB – Tng– Tf1)”; note that Tf1 indicates Time spent in F1 (interface between CU and DU), suggesting PDB is indicated by F1-AP message).
As to claim 15, D1 discloses claim 1, wherein the memory and the at least one processor are configured to skip discard of a second packet based on an indication of the first delay parameter not being received for the second packet (Section 2 teaches discarding a packet if the received discardTimer associated with the packet expired, which suggests a packet should not be discarded if the discardTimer associated with it is not).
As to claims 16 and 29, D1 discloses claims 1 and 19, wherein the first delay parameter is indicated for a radio link control (RLC) channel that aggregates delay critical guaranteed bit rate (GBR) flows (Section 2, such as page 1, 1st para of 2.2.2 “… For a delay critical GBR QoS flows, a packet delayed more than PDB is counted as lost if the transmitted data burst is less than Maximum Data Burst Volume within the period of PDB and the QoS flow is not exceeding the GFBR” or page 5, last para “Observation 7: For N:1 mapped BH RLC channel with GBR type, each aggregated UE DRBs’ GBR requirements could be accumulated into the total GBR requirement of the BH RLC channel”).
As to claims 17 and 20, D1 discloses claims 1 and 19, further comprising: an antenna; and a transceiver coupled to the antenna and the at least one processor (Section 2, such as FIGs. 1(b) and 2; note that in order for conduct wireless communication, each node, including IAB node and CU, must have an antenna; and a transceiver coupled to the antenna and the at least one processor).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYE WU/           Primary Examiner, Art Unit 2462